COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00626-CR


LUCAS RYAN DOYLE                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE


                                    ----------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CR09-0356

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

                                I. INTRODUCTION

      In a single issue, Appellant Lucas Ryan Doyle appeals from his conviction

for aggravated assault with a deadly weapon.2 We will affirm.



      1
       See Tex. R. App. P. 47.4.
      2
      This case was originally submitted without oral argument on September
30, 2013, before a panel consisting of Justice Gardner, Justice McCoy, and
                                   II. BACKGROUND

      Doyle pleaded guilty to the offense of aggravated assault with a deadly

weapon and was placed on deferred adjudication community supervision for ten

years. Approximately fifteen months later, the State filed a petition to proceed to

adjudication and thereafter amended its petition several times. At the hearing on

the “State’s Third Amended Petition To Proceed To Adjudication,” Doyle entered

a plea of true to the allegations in (d), (g1), (g2), (j), (l), (n), (p1), (p2), (p3), and

(p4)—concerning “technical” community supervision violations—and entered a

plea of “not true” to the allegations in (a1) through (a6)—concerning allegations

involving new criminal offenses. After hearing the evidence, the trial court found

that while on community supervision, Doyle had violated the terms and

conditions of community supervision as set out in the “State’s Third Amended

Petition To Proceed To Adjudication,” except for (a)(7), which the State waived.

The trial court also found that a deadly weapon, as defined in penal code section

1.07, was used or exhibited in the commission of the offense. The trial court

sentenced Doyle to twenty years’ confinement and ordered him to pay a fine

(previously assessed but unpaid) of $1,795 and court costs of $95. Doyle filed a

“Motion For New Trial On Punishment And Motion In Arrest Of Judgment,”




Justice Meier. The court, on its own motion on June 10, 2014, ordered this case
reset without oral argument on July 1, 2014, and assigned this case to a new
panel, consisting of Justice Walker, Justice McCoy, and Justice Meier.


                                            2
arguing that “[t]he verdict in this cause is contrary to the law and the evidence.”

This appeal followed.

                        III. PROPORTIONALITY OF SENTENCE

       In his sole issue, Doyle argues that the twenty-year sentence assessed by

the trial court is not commensurate with the facts of the case and constitutes

cruel and unusual punishment under article 1, section 13 of the Texas

constitution3 and the Eighth Amendment to the United States Constitution.

       To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Landers v. State, 402 S.W.3d
252, 254 (Tex. Crim. App. 2013); Sample v. State, 405 S.W.3d 295, 300 (Tex.

App.—Fort Worth 2013, pet. ref’d). A reviewing court should not address the

merits of an issue that has not been preserved for appeal. Wilson v. State, 311
S.W.3d 452, 473 (Tex. Crim. App. 2010) (op. on reh’g); Sample, 405 S.W.3d at

300.




       3
       Doyle presents no argument or authority as to how the protection offered
by the Texas constitution differs from the protection guaranteed by the federal
constitution. His claim under the Texas constitution is therefore inadequately
briefed and presents nothing for our review. See Henderson v. State, 962
S.W.2d 544, 563 n.17 (Tex. Crim. App. 1997), cert. denied, 525 U.S. 978 (1998);
Johnson v. State, 853 S.W.2d 527, 533 (Tex. Crim. App. 1992), cert. denied, 510
U.S. 852 (1993).


                                        3
      Doyle did not object that his sentence was disproportionate at the time that

it was imposed, nor did he raise this complaint in his motion for new trial. We

have held on numerous occasions that this type of claim must be preserved at

the trial court level. See Means v. State, 347 S.W.3d 873, 874 (Tex. App.—Fort

Worth 2011, no pet.); Russell v. State, 341 S.W.3d 526, 527–28 (Tex. App.—Fort

Worth 2011, no pet.); Laboriel-Guity v. State, 336 S.W.3d 754, 756 (Tex. App.—

Fort Worth 2011, pet. ref’d); Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort

Worth 2009, pet. ref’d); Acosta v. State, 160 S.W.3d 204, 211 (Tex. App.—Fort

Worth 2005, no pet.); see also Cisneros v. State, No. 02-06-00103-CR, 2007 WL
80002, at *1 (Tex. App.—Fort Worth May 23, 2007, pet. ref’d) (mem. op., not

designated for publication) (collecting cases); cf. Burt v. State, 396 S.W.3d 574,

577 (Tex. Crim. App. 2013) (“A sentencing issue may be preserved by objecting

at the punishment hearing, or when the sentence is pronounced.”). Because

Doyle did not raise his complaint in the trial court, his complaint is forfeited.4 We

overrule Doyle’s sole issue.




      4
       Even if we were to reach the merits of Doyle’s complaint, his punishment
was within the statutory limits for the offense. See Tex. Penal Code Ann.
§§ 12.33(a), 22.02(a) (West 2011). Punishment that is imposed within the
statutory limits and that is based upon the sentencer’s informed normative
judgment is generally not subject to challenge for excessiveness except in
“exceedingly rare” situations. Kim, 283 S.W.3d at 476 (quoting Ex parte Chavez,
213 S.W.3d 320, 323–24 (Tex. Crim. App. 2006)).


                                         4
                                IV. CONCLUSION

      Having overruled Doyle’s sole issue, we affirm the trial court’s judgment.


                                                  PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.


DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 3, 2014




                                        5